DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status
Acknowledgment is made of the amendment filed on 9/7/2022, which amended claims 33 and 35. Claims 18-37 are currently pending.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-21, 25, 28-32, and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 12, and 15 of U.S. Patent No. 9,176,393 in view of Van Der Schoot et al. (US PGPub 2007/0216881, Van Der Schoot hereinafter). 
Regarding claim 18, claim 9 of patent 393 recites a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate (claim 1, col. 28, lines 67-68, col. 29, lines 7-11), the table apparatus comprising:
a support structure configured to support an object (claim 1, col. 28, line 67);
a shutter member having a top surface, wherein, in use, the top surface is substantially co-planar with a surface of the support structure (claim 1, col. 29, lines 1-6);
a fluid extraction system configured to extract liquid entering a gap between part of the table apparatus and a member (claim 1, col. 29, lines 1-6 and lines 12-27),
wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in a sidewall surface of the shutter member or the support structure (claim 1, col. 29, lines 12-15, claim 6, col. 29, lines 36-38), each extraction opening being an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels (claim 9, col. 29, lines 43-47). However, claim 9 of patent 393 does not appear to recite part of another table, wherein the table apparatus is movable relative to the another table or vice versa. 
Van Der Schoot discloses a fluid extraction system configured to extract liquid entering a gap between part of the table apparatus and part of another table, wherein the table apparatus is movable relative to the another table or vice versa (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, and a drain 60 extends underneath a gap between two members 20 to extract liquid). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a gap between part of the table apparatus and part of another table, wherein the table apparatus is movable relative to the another table or vice versa as taught by Van Der Schoot in the table apparatus as recited by patent 393 since including a gap between part of the table apparatus and part of another table, wherein the table apparatus is movable relative to the another table or vice versa is commonly used to improve throughput by scanning and swapping multiple wafer stages under an immersion projection system while maintaining the immersion liquid presence to prevent drying stains and contamination (Van Der Schoot, paras. [0007]-[0009], [0048]). 
Regarding claim 19, patent 393 as modified by Van Der Schoot recites wherein the other table is a second support structure to support an object or a measurement table (Van Der Schoot, Figs. 5-10, paras. [0051]-[0053], substrate table WT1 and substrate table WT2 are movable relative to each other and support substrates). 
Regarding claim 20, patent 393 does not appear to explicitly recite wherein the shutter member is a bridge between the support structure and the other table. 
Van Der Schoot discloses wherein the shutter member is a bridge between the support structure and the other table (Van Der Schoot, Figs. 5-10, paras. [0011]-[0012], [0055], [0059], [0070], members 20 are bridge members between substrate table WT1 and substrate table WT2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the shutter member is a bridge between the support structure and the other table as taught by Van Der Schoot in the table apparatus as recited by patent 393 since including wherein the shutter member is a bridge between the support structure and the other table is commonly used to improve throughput when scanning and swapping multiple wafer stages under an immersion projection system while maintaining the immersion liquid presence to prevent drying stains and contamination (Van Der Schoot, paras. [0007]-[0009], [0048]). 
Regarding claim 21, patent 393 as modified by Van Der Schoot recites wherein the bridge is movable relative to the support structure (Van Der Schoot, Figs. 5-10, paras. [0011]-[0012], [0055], [0057], [0059], [0067]-[0070], members 20 are bridge members between substrate table WT1 and substrate table WT2 and are movable relative to their respective substrate table).
Regarding claim 25, claim 12 of patent 393 as modified by Van Der Schoot recites further comprising a controller configured to control a flow rate out of the collector channel such that a pressure drop over each of the extraction channels is greater than a capillary pressure generated by fluid being present in an extraction channel (claim 12, col. 29, lines 54-55, col. 30, lines 1-3).
Regarding claim 28, claim 9 of patent 393 as modified by Van Der Schoot recites wherein the sidewall surface is at an oblique angle to the top surface (claim 1, col. 29, lines 12-21).
Regarding claim 29, claim 9 of patent 393 recites an immersion lithographic apparatus (claim 1, col. 28, line 67) comprising:
a table apparatus of claim 18 (see claim 18 rejection above, claim 1, claim 6, claim 9); and
a fluid handling structure configured to supply and confine liquid between a projection system configured to direct a patterned beam of radiation at a target portion of a substrate supported by the table apparatus, and an underlying surface, the underlying surface comprising a part of the table apparatus (claim 1, col. 29, lines 7-11). Claim 9 of patent 393 does not appear to recite another table.
Van Der Schoot discloses another table (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, a drain 60 extends underneath a gap between two members 20 to extract liquid). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included another table as taught by Van Der Schoot in the immersion lithography apparatus as recited by patent 393 since including another table is commonly used to improve throughput by scanning and swapping multiple wafer stages under an immersion projection system while maintaining the immersion liquid presence to prevent drying stains and contamination (Van Der Schoot, paras. [0007]-[0009], [0048]). 
Regarding claim 30, claim 1 of patent 393 recites a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate (claim 1, col. 28, lines 67-68, col. 29, lines 7-11), the table apparatus comprising:
a support structure configured to support an object (claim 1, col. 28, line 67);
a shutter member having a top surface configured to be, in use, substantially co-planar with a surface of the support structure (claim 1, col. 29, lines 1-6);
a fluid extraction system configured to extract liquid entering a gap between part of the support structure and a member, and wherein the fluid extraction system comprises at least one extraction opening in a sidewall surface of the shutter member (claim 1, col. 29, lines 1-6, lines 12-15). Claim 1 of patent 393 does not appear to recite the shutter member separate from the support structure and connected to the support structure, the shutter member having a portion arranged to form an aperture between the shutter member and part of another table, and the fluid extraction system configured to extract liquid entering a gap between part of the support structure and the part of the other table, wherein the table apparatus is moveable relative to the other table or vice versa. 
Van Der Schoot discloses the shutter member separate from the support structure and connected to the support structure, the shutter member having a portion arranged to form an aperture between the shutter member and part of another table (Figs. 5-10, paras. [0052]-[0059], [0063]-[0064], [0067[-[0070], members 20 are connected to and separate from substrate tables WT1 and WT2 by sticker 50 or positioning device 80. A gap 25 is between the top surfaces of substrate tables WT1 and WT2 with their respective members 20); and
a fluid extraction system configured to extract liquid entering a gap between part of the support structure and the part of the other table, wherein the table apparatus is moveable relative to the other table or vice versa and wherein the fluid extraction system comprises at least one extraction opening in a sidewall surface of the shutter member (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, and a liquid removal device at the outer edge of the moveable members 20 uses a low pressure source to suck liquid from the gap 25 between the two members 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the shutter member separate from the support structure and connected to the support structure, the shutter member having a portion arranged to form an aperture between the shutter member and part of another table, and the fluid extraction system configured to extract liquid entering a gap between part of the support structure and the part of the other table, wherein the table apparatus is moveable relative to the other table or vice versa as taught by Van Der Schoot in the table apparatus as recited by patent 393 since including the shutter member separate from the support structure and connected to the support structure, the shutter member having a portion arranged to form an aperture between the shutter member and part of another table, and the fluid extraction system configured to extract liquid entering a gap between part of the support structure and the part of the other table, wherein the table apparatus is moveable relative to the other table or vice versa is commonly used to improve throughput by scanning and swapping multiple wafer stages under an immersion projection system while maintaining the immersion liquid presence to prevent drying stains and contamination (Van Der Schoot, paras. [0007]-[0009], [0048]). 
Regarding claim 31, claim 6 of patent 393 as modified by Van Der Schoot recites wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in the sidewall surface of the shutter member (claim 1, col. 29, lines 12-12-27, claim 6, col. 29, lines 36-38).
Regarding claim 32, claim 9 of patent 393 as modified by Van Der Schoot recites wherein each extraction opening is an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels (claim 9, col. 29, lines 43-47).
Regarding claim 34, claim 1 of patent 393 recites an immersion lithographic apparatus (claim 1, col. 28, line 67) comprising:
a table apparatus of claim 30 (see claim 30 rejection above, claim 1, claim 6, claim 9); and
a fluid handling structure configured to supply and confine liquid between a projection system configured to direct a patterned beam of radiation at a target portion of a substrate supported by the table apparatus, and an underlying surface, the underlying surface comprising a part of the table apparatus (claim 1, col. 29, lines 7-11). Claim 1 of patent 393 does not appear to recite another table.
Van Der Schoot discloses another table (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, a drain 60 extends underneath a gap between two members 20 to extract liquid). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included another table as taught by Van Der Schoot in the immersion lithography apparatus as recited by patent 393 since including another table is commonly used to improve throughput by scanning and swapping multiple wafer stages under an immersion projection system while maintaining the immersion liquid presence to prevent drying stains and contamination (Van Der Schoot, paras. [0007]-[0009], [0048]). 
Regarding claim 35, claim 1 of patent 393 recites a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate (claim 1, col. 28, lines 67-68, col. 29, lines 7-11), the table apparatus comprising:
a substrate table configured to support and object (claim 1, col. 28, line 67), wherein the support table has an outer edge configured to form a gap between the support table and another member (claim 1, col. 29, lines 1-6, lines 12-15); and
a fluid extraction system configured to extract liquid entering the gap, the fluid extraction system comprising at least one extraction opening in a sidewall surface of the support table, wherein the sidewall surface is at an angle to a top surface of the support table (claim 1, col. 29, lines 12-27). Claim 1 of patent 393 does not appear to recite the gap between the support table and another table and the support table is moveable relative to the other table or vice versa.
Van Der Schoot discloses a support table configured to support an object, wherein the support table has an outer edge configured to form a gap between the support table and another table and the support table is moveable relative to the other table or vice versa (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other and support substrates. A gap 25 is present between the outer edges of tables WT1 and WT2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the gap between the support table and another table and the support table is moveable relative to the other table or vice versa as taught by Van Der Schoot in the table apparatus as recited by patent 393 the gap between the support table and another table and the support table is moveable relative to the other table or vice versa is commonly used to improve throughput by scanning and swapping multiple wafer stages under an immersion projection system while maintaining the immersion liquid presence to prevent drying stains and contamination (Van Der Schoot, paras. [0007]-[0009], [0048]). 
Regarding claim 36, claim 15 of patent 393 as modified by Van Der Schoot recites wherein at least one extraction opening comprises a plurality of extraction openings arranged in a linear pattern along the outer edge (claim 15, col. 30, lines 13-15). 
Regarding claim 37, claim 1 of patent 393 recites an immersion lithographic apparatus (claim 1, col. 28, line 67) comprising:
a table apparatus of claim 35 (see claim 35 rejection above, claim 1, claim 6, claim 9); and
a fluid handling structure configured to supply and confine liquid between a projection system configured to direct a patterned beam of radiation at a target portion of a substrate supported by the table apparatus, and an underlying surface, the underlying surface comprising a part of the table apparatus (claim 1, col. 29, lines 7-11). Claim 1 of patent 393 does not appear to recite another table.
Van Der Schoot discloses another table (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, a drain 60 extends underneath a gap between two members 20 to extract liquid). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included another table as taught by Van Der Schoot in the immersion lithography apparatus as recited by patent 393 since including another table is commonly used to improve throughput by scanning and swapping multiple wafer stages under an immersion projection system while maintaining the immersion liquid presence to prevent drying stains and contamination (Van Der Schoot, paras. [0007]-[0009], [0048]). 

Claims 22-24, 26, 27, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,176,393 in view of Van Der Schoot and further in view of Nagasaka (US PGPub 2007/0269294, Nagasaka hereinafter).
Regarding claim 22, patent 393 as modified by Van Der Schoot does not appear to recite wherein the collector channel is common to all the extraction channels.
Nagasaka discloses wherein the collector channel is common to all the extraction channels (Figs. 4, 6-7, paras. [0137]-[0142], the recovery ports 300 are openings of flow path 301 and connect to second space 32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the collector channel is common to all the extraction channels as taught by Nagasaka in the table apparatus as recited by patent 393 as modified by Van Der Schoot since including wherein the collector channel is common to all the extraction channels is commonly used to efficiently control liquid recovery in the table apparatus. 
Regarding claim 23, patent 393 as modified by Van Der Schoot in view of Nagasaka recites wherein the collector channel is in the support structure or shutter member in which the extraction opening is formed (Nagasaka, Figs. 4, 6-7, paras. [0137]-[0142], the second space 32 is formed in the substrate stage PST). 
Regarding claim 24, patent 393 as modified by Van Der Schoot in view of Nagasaka does not appear to explicitly recite wherein a volume of the collector channel is substantially larger than a combined volume of the extraction channels. However, since patent 393 as modified by Van Der Schoot in view of Nagasaka discloses the general conditions of combined volume of the extraction channels and the volume of the collector channel (Nagasaka, Figs. 4, 6-7, paras. [0137]-[0142], second space 32 and flow paths 301), it would have been obvious to one of ordinary skill in the art at the time of the invention to have included optimizing the volume of the collector channel and the combined volume of the extraction channels in the table apparatus as recited by patent 393 as modified by Van Der Schoot in view of Nagasaka such that the volume of the collector channel is substantially larger than a combined volume of the extraction channels since including wherein a volume of the collector channel is substantially larger than a combined volume of the extraction channels would have only required routine skill in the art to have found the comparable volumes to effect swift liquid removal. 
Regarding claim 26, patent 393 as modified by Der Schoot does not appear to recite wherein the gap is open to a gas from under the plurality of extraction openings.  
Nagasaka discloses wherein the gap is open to a gas from under the shutter member (Figs. 15-16, paras. [0159], [0161], gas supply 705, 805 is supplied below the gap and plate T). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the gap is open to a gas from under the shutter member as taught by Nagasaka under the plurality of extraction openings in the shutter member in the table apparatus as recited by patent 393 as modified by Van Der Schoot since including wherein the gap is open to a gas from under the plurality of extraction openings is commonly used to prevent the flow of liquid from penetrating beneath a substrate to permit controlled recovery of liquid from the gap (Nagasaka, paras. [0005]-[0006], [0159], [0161]).
Regarding claim 27, patent 393 as modified by Van Der Schoot does not appear to recite wherein the plurality of extraction openings are arranged spaced equidistantly apart.  
Although Nagasaka discloses the extraction openings arranged at predetermined intervals (para. [0138], recovery ports 300 are arranged at predetermined intervals), Nagasaka does not appear to explicitly describe wherein the plurality of extraction openings are arranged spaced equidistantly apart. However, since Nagasaka describes the general conditions of the predetermined intervals between the extraction openings, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included optimizing the intervals between the plurality of extraction openings as taught by Nagasaka in the apparatus as recited by patent 393 as modified by Van Der Schoot to have obtained the plurality of extraction openings are arranged spaced equidistantly since including wherein the plurality of extraction openings are arranged spaced equidistantly apart would have only required routine skill to have arranged the extraction openings in a design resulting in the symmetric recovery of liquid to improve efficient recovery during motion of the table in different directions. 
Regarding claim 33, patent 393 as modified by Der Schoot does not appear to recite wherein the gap is open to a gas from under the plurality of extraction openings.  
Nagasaka discloses wherein the gap is open to a gas from under the shutter member (Figs. 15-16, paras. [0159], [0161], gas supply 705, 805 is supplied below the gap and plate T). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the gap is open to a gas from under the shutter member as taught by Nagasaka under the plurality of extraction openings in the shutter member in the table apparatus as recited by patent 393 as modified by Van Der Schoot since including wherein the gap is open to a gas from under the plurality of extraction openings is commonly used to prevent the flow of liquid from penetrating beneath a substrate to permit controlled recovery of liquid from the gap (Nagasaka, paras. [0005]-[0006], [0159], [0161]).

Claims 18-22, 28, 29, 30, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,187,991 in view of Van Der Schoot et al. (US PGPub 2007/0216881, Van Der Schoot hereinafter). 
Regarding claim 18, claim 11 of patent 991 recites a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate (claim 9, col. 30, lines 12-16), the table apparatus comprising:
a support structure configured to support an object (claim 9, col. 30, lines 17-18);
a fluid extraction system configured to extract liquid entering a gap between part of the table apparatus a member (claim 9, col. 30, lines 19-21),
wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in a sidewall surface of the shutter member or the support structure, each extraction opening being an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels (claim 9, col. 30, lines 19-32, claim 11, col. 30, lines 36-39). Claim 11 of patent 393 does not appear to recite a shutter member having a top surface, wherein, in use, the top surface is substantially co-planar with a surface of the support structure, and a gap between part of the table and part of another table, wherein the table apparatus is moveable relative to the another table or vice versa. 
Van Der Schoot discloses a shutter member having a top surface, wherein, in use, the top surface is substantially co-planar with a surface of the support structure (Figs. 5-10, paras. [0011]-[0012], [0052]-[0055], [0057], [0059], [0067]-[0070], members 20 extend the top surfaces of the substrate table WT1 and WT2); and
a fluid extraction system configured to extract liquid entering a gap between part of the table apparatus and part of another table, wherein the table apparatus is moveable relative to the another table or vice versa (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, and a drain 60 extends underneath a gap between two members 20 to extract liquid).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a shutter member having a top surface, wherein, in use, the top surface is substantially co-planar with a surface of the support structure and a gap between part of the table and part of another table, wherein the table apparatus is moveable relative to the another table or vice versa as disclosed by Van Der Schoot in the table apparatus as recited by patent 991 since including a shutter member having a top surface, wherein, in use, the top surface is substantially co-planar with a surface of the support structure, and a gap between part of the table and part of another table, wherein the table apparatus is moveable relative to the another table or vice versa is commonly used improve throughput by scanning and swapping multiple wafer stages under an immersion projection system while maintaining the immersion liquid presence to prevent drying stains and contamination (Van Der Schoot, paras. [0007]-[0009], [0048]). 
Regarding claim 19, patent 991 as modified by Van Der Schoot recites wherein the other table is a second support structure to support an object or a measurement table (Van Der Schoot, Figs. 5-10, paras. [0051]-[0053], substrate table WT1 and substrate table WT2 are movable relative to each other and support substrates). 
Regarding claim 20, patent 991 as modified by Van Der Schoot recites wherein the shutter member is a bridge between the support structure and the other table (Van Der Schoot, Figs. 5-10, paras. [0011]-[0012], [0055], [0059], [0070], members 20 are bridge members between substrate table WT1 and substrate table WT2). 
Regarding claim 21, patent 991 as modified by Van Der Schoot recites wherein the bridge is movable relative to the support structure (Van Der Schoot, Figs. 5-10, paras. [0011]-[0012], [0055], [0057], [0059], [0067]-[0070], members 20 are bridge members between substrate table WT1 and substrate table WT2 and are movable relative to their respective substrate table).
Regarding claim 22, claim 11 of patent 991 as modified by Van Der Schoot recites wherein the collector channel is common to all the extraction channels (claim 11, col. 30, lines 36-39). 
Regarding claim 28, claim 11 of patent 991 as modified by Van Der Schoot recites wherein the sidewall surface is at an oblique angle to the top surface (claim 9, col. 30, lines 19-32). 
Regarding claim 29, claim 11 of patent 991 recites an immersion lithographic apparatus (claim 9, col. 30, lines 12-16) comprising:
a table apparatus of claim 18 (see claim 18 rejection above, claim 9, claim 11); and
a fluid handling structure configured to supply and confine liquid between a projection system configured to direct a patterned beam of radiation at a target portion of a substrate supported by the table apparatus, and an underlying surface, the underlying surface comprising a part of the table apparatus (claim 9, col. 30, lines 12-21). Claim 11 of patent 991 does not appear to recite another table.
Van Der Schoot discloses another table (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, a drain 60 extends underneath a gap between two members 20 to extract liquid). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included another table as taught by Van Der Schoot in the immersion lithography apparatus as recited by patent 991 since including another table is commonly used to improve throughput by scanning and swapping multiple wafer stages under an immersion projection system while maintaining the immersion liquid presence to prevent drying stains and contamination (Van Der Schoot, paras. [0007]-[0009], [0048]). 
Regarding claim 30, claim 1 of patent 991 recites a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate (claim 1, col. 29, lines 40-44), the table apparatus comprising:
a support structure configured to support an object (claim 1, col. 29, line 45);
a fluid extraction system configured to extract liquid entering a gap between part of the support structure and part of the other table, wherein the table apparatus is moveable relative to the other table or vice versa and wherein the fluid extraction system comprises at least one extraction opening (claim 1, col. 29, lines 46-56). However, claim 1 of patent 991 does not appear to recite a shutter member separate from the support structure and connected to the support structure, the shutter member having a top surface configured to be, in use, substantially co-planar with a surface of the support structure and having a portion arranged to form an aperture between the shutter member and part of another table, and the fluid extraction system comprises the at least one extraction opening in a sidewall surface of the shutter member. 
Van Der Schoot discloses a shutter member separate from the support structure and connected to the support structure, the shutter member having a top surface configured to be, in use, substantially co-planar with a surface of the support structure and having a portion arranged to form an aperture between the shutter member and part of another table (Figs. 5-10, paras. [0052]-[0059], [0063]-[0064], [0067[-[0070], members 20 are connected to and separate from substrate tables WT1 and WT2 by sticker 50 or positioning device 80. A gap 25 is between the top surfaces of substrate tables WT1 and WT2 with their respective members 20); and
a fluid extraction system configured to extract liquid entering a gap between part of the support structure and the part of the other table, wherein the table apparatus is moveable relative to the other table or vice versa and wherein the fluid extraction system comprises at least one extraction opening in a sidewall surface of the shutter member (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, and a liquid removal device at the outer edge of the moveable members 20 uses a low pressure source to suck liquid from the gap 25 between the two members 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the shutter member separate from the support structure and connected to the support structure, the shutter member having a portion arranged to form an aperture between the shutter member and part of another table, and the fluid extraction system configured to extract liquid entering a gap between part of the support structure and the part of the other table, wherein the table apparatus is moveable relative to the other table or vice versa as taught by Van Der Schoot in the table apparatus as recited by patent 991 since including the shutter member separate from the support structure and connected to the support structure, the shutter member having a portion arranged to form an aperture between the shutter member and part of another table, and the fluid extraction system configured to extract liquid entering a gap between part of the support structure and the part of the other table, wherein the table apparatus is moveable relative to the other table or vice versa is commonly used to improve throughput by scanning and swapping multiple wafer stages under an immersion projection system while maintaining the immersion liquid presence to prevent drying stains and contamination (Van Der Schoot, paras. [0007]-[0009], [0048]). 
Regarding claim 34, claim 1 of patent 991 recites an immersion lithographic apparatus (claim 1, col. 29, lines 40-44) comprising:
a table apparatus of claim 30 (see claim 30 rejection above, claim 1); 
another table (claim 1, col. 29, line 47-49); and
a fluid handling structure configured to supply and confine liquid between a projection system configured to direct a patterned beam of radiation at a target portion of a substrate supported by the table apparatus, and an underlying surface, the underlying surface comprising a part of the table apparatus (claim 1, col. 29, lines 40-49). 


Claims 23-27 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,187,991 in view of Van Der Schoot and further in view of Nagasaka (US PGPub 2007/0269294, Nagasaka hereinafter).
Regarding claim 23, patent 991 as modified by Van Der Schoot does not appear to recite wherein the collector channel is in the support structure or shutter member in which the extraction opening is formed.
Nagasaka recites wherein the collector channel is in the support structure or shutter member in which the extraction opening is formed (Nagasaka, Figs. 4, 6-7, paras. [0137]-[0142], the second space 32 is formed in the substrate stage PST). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the collector channel is in the support structure or shutter member in which the extraction opening is formed as taught by Nagasaka in the table apparatus as recited by patent 991 as modified by Van Der Schoot since including wherein the collector channel is in the support structure or shutter member in which the extraction opening is formed is commonly used to efficiently and reliably control liquid recovery in the table apparatus.
Regarding claim 24, patent 991 as modified by Van Der Schoot does not appear to explicitly recite wherein a volume of the collector channel is substantially larger than a combined volume of the extraction channels. However, since Nagasaka discloses the general conditions of combined volume of the extraction channels and the volume of the collector channel (Nagasaka, Figs. 4, 6-7, paras. [0137]-[0142], second space 32 and flow paths 301), it would have been obvious to one of ordinary skill in the art at the time of the invention to have included optimizing the volume of the collector channel and the combined volume of the extraction channels as taught by Nagasaka in the table apparatus as recited by patent 991 as modified by Van Der Schoot such that the volume of the collector channel is substantially larger than a combined volume of the extraction channels since including wherein a volume of the collector channel is substantially larger than a combined volume of the extraction channels would have only required routine skill in the art to have found the comparable volumes to effect swift liquid removal. 
Regarding claim 25, patent 991 as modified by Van Der Schoot does not appear to recite further comprising a controller configured to control a flow rate out of the collector channel such that a pressure drop over each of the extraction channels is greater than a capillary pressure generated by fluid being present in an extraction channel.
Nagasaka discloses further comprising a controller configured to control a flow rate out of the collector channel such that a pressure drop over each of the extraction channels is greater than a capillary pressure generated by fluid being present in an extraction channel (Figs. 6-7, para. [0139]-[0140], [0142], controller CONT activates second vacuum system 60 to produce a negative pressure in space 32 to produce negative pressure in flow paths 301 to remove liquid LQ having penetrated from gap A through recovery ports 300). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included further comprising a controller configured to control a flow rate out of the collector channel such that a pressure drop over each of the extraction channels is greater than a capillary pressure generated by fluid being present in an extraction channel as taught by Nagasaka in the table apparatus as recited by patent 991 as modified by Van Der Schoot since including further comprising a controller configured to control a flow rate out of the collector channel such that a pressure drop over each of the extraction channels is greater than a capillary pressure generated by fluid being present in an extraction channel is commonly used to efficiently and reliably control liquid recovery in the table apparatus.
Regarding claim 26, patent 991 as modified by Der Schoot does not appear to recite wherein the gap is open to a gas from under the plurality of extraction openings.  
Nagasaka discloses wherein the gap is open to a gas from under the shutter member (Figs. 15-16, paras. [0159], [0161], gas supply 705, 805 is supplied below the gap and plate T). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the gap is open to a gas from under the shutter member as taught by Nagasaka under the plurality of extraction openings in the shutter member in the table apparatus as recited by patent 991 as modified by Van Der Schoot since including wherein the gap is open to a gas from under the plurality of extraction openings is commonly used to prevent the flow of liquid from penetrating beneath a substrate to permit controlled recovery of liquid from the gap (Nagasaka, paras. [0005]-[0006], [0159], [0161]).
Regarding claim 27, patent 991 as modified by Van Der Schoot does not appear to recite wherein the plurality of extraction openings are arranged spaced equidistantly apart.  
Although Nagasaka discloses the extraction openings arranged at predetermined intervals (para. [0138], recovery ports 300 are arranged at predetermined intervals), Nagasaka does not appear to explicitly describe wherein the plurality of extraction openings are arranged spaced equidistantly apart. However, since Nagasaka describes the general conditions of the predetermined intervals between the extraction openings, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included optimizing the intervals between the plurality of extraction openings as taught by Nagasaka in the apparatus as recited by patent 991 as modified by Van Der Schoot to have obtained the plurality of extraction openings are arranged spaced equidistantly since including wherein the plurality of extraction openings are arranged spaced equidistantly apart would have only required routine skill to have arranged the extraction openings in a design resulting in the symmetric recovery of liquid to improve efficient recovery during motion of the table in different directions. 
Regarding claim 31, patent 991 as modified by Van Der Schoot does not appear to recite wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in the sidewall surface of the shutter member.
Nagasaka discloses wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in the sidewall surface of the shutter member (Figs. 6-7, paras. [0137]-[0142], recovery ports 300 are formed in plate member T in a sidewall of the plate). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in the sidewall surface of the shutter member as taught by Nagasaka in the table apparatus as recited by patent 991 as modified by Van Der Schoot since including wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in the sidewall surface of the shutter member is commonly used to facilitate efficient liquid removal to prevent liquid from flowing to the underside of a substrate (Nagasaka, paras. [0005]-[0006]). 
Regarding claim 32, patent 991 as modified by Van Der Schoot in view of Nagasaka recites wherein each extraction opening is an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels (Nagasaka, Figs. 4, 6-7, paras. [0137]-[0142], the recovery ports 300 are openings of flow path 301 and connect to second space 32). 
Regarding claim 33, patent 991 as modified by Der Schoot does not appear to recite wherein the gap is open to a gas from under the plurality of extraction openings.  
Nagasaka discloses wherein the gap is open to a gas from under the shutter member (Figs. 15-16, paras. [0159], [0161], gas supply 705, 805 is supplied below the gap and plate T). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the gap is open to a gas from under the shutter member as taught by Nagasaka under the plurality of extraction openings in the shutter member in the table apparatus as recited by patent 991 as modified by Van Der Schoot since including wherein the gap is open to a gas from under the plurality of extraction openings is commonly used to prevent the flow of liquid from penetrating beneath a substrate to permit controlled recovery of liquid from the gap (Nagasaka, paras. [0005]-[0006], [0159], [0161]).


Claims 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,187,991. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is a broader version of the patent claim, which further requires a body having an upper surface and a lower surface, the removal opening at the lower surface. 
Regarding claim 35, claim 1 of patent 991 recites a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate (claim 1, col. 29, lines 40-44), the table apparatus comprising:
a support table configured to support an object (claim 1, col. 29, line 45), wherein the support table has an outer edge configured to form a gap between the support table and another table and the support table is moveable relative to the other table or vice versa (claim 1, col. 29, lines 46-49); and
a fluid extraction system configured to extract liquid entering the gap, the fluid extraction system comprising at least one extraction opening in a sidewall surface of the support table, wherein the sidewall surface is at an angle to a top surface of the support table (claim 1, col. 29, lines 46-56).
Regarding claim 37, claim 1 of patent 991 recites an immersion lithographic apparatus (claim 1, col. 29, lines 40-44) comprising:
a table apparatus of claim 35 (see claim 35 rejection above, claim 1); 
another table (claim 1, col. 29, line 47-49); and
a fluid handling structure configured to supply and confine liquid between a projection system configured to direct a patterned beam of radiation at a target portion of a substrate supported by the table apparatus, and an underlying surface, the underlying surface comprising a part of the table apparatus (claim 1, col. 29, lines 40-49). 


Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,187,991 in view of Nagasaka (US PGPub 2007/0269294, Nagasaka hereinafter).
Regarding claim 36, patent 991 does not appear to recite wherein the at least one extraction opening comprises a plurality of extraction openings arranged in a linear pattern along the outer edge.
Nagasaka discloses wherein the at least one extraction opening comprises a plurality of extraction openings arranged in a linear pattern along an outer edge (Figs. 6-7, paras. [0137]-[0142], recovery ports 300 are formed in a circumferential direction of plate member T in a sidewall of the plate). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the at least one extraction opening comprises a plurality of extraction openings arranged in a linear pattern along an outer edge as taught by Nagasaka in the table apparatus as recited by patent 991 since including wherein the at least one extraction opening comprises a plurality of extraction openings arranged in a linear pattern along the outer edge is commonly used to facilitate efficient liquid removal to prevent liquid from flowing to the underside of a substrate (Nagasaka, paras. [0005]-[0006]). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 30 and 34 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Van Der Schoot et al. (US PGPub 2007/0216881, Van Der Schoot hereinafter).
Regarding claim 30, Van Der Schoot discloses a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate (Figs. 1, 5-10, paras. [0029], [0037]-[0039], [0045]-[0055], the lithographic apparatus exposes substrates supported by substrate tables WT1 and WT2 via projection system PS and liquid confined by barrier member 12), the table apparatus comprising:
a support structure configured to support an object (Figs. 5-10, paras. [0051]-[0053], substrate tables WT1 and WT2 support substrates); 
a shutter member separate from the support structure and connected to the support structure, the shutter having a top surface configured to be, in use, substantially co-planar with a surface of the support structure and having a portion arranged to form an aperture between the shutter member and part of another table (Figs. 5-10, paras. [0011]-[0012], [0052]-[0059], [0063]-[0064], [0067]-[0070], members 20 are connected to and separate from substrate tables WT1 and WT2 by sticker 50 or positioning device 80. The members extend the top surfaces of the substrate tables WT1 and WT2. A gap 25 is between the top surfaces of substrate tables WT1 and WT2 with their respective members 20); and
a fluid extraction system configured to extract liquid entering a gap between part of the support structure and the part of the other table, wherein the table apparatus is moveable relative to the other table or vice versa and wherein the fluid extraction system comprises at least one extraction opening in a sidewall surface of the shutter member (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, and a liquid removal device at the outer edge of the moveable members 20 uses a low pressure source to suck liquid from the gap 25 between the two members 20).
Regarding claim 34, Van Der Schoot discloses an immersion lithographic apparatus (Figs. 1 and 5) comprising:
the table apparatus of claim 30 (see claim 30 rejection above, Figs. 1 and 5-10, paras. [0051]-[0053], substrate tables WT1 and WT2 support substrates); 
another table (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, a drain 60 extends underneath a gap between two members 20 to extract liquid); and 
a fluid handling structure configured to supply and confine liquid between a projection system configured to direct a patterned beam of radiation at a target portion of a substrate supported by the table apparatus, and an underlying surface, the underlying surface comprising a part of the table apparatus or the other table (Figs. 5-10, paras. [0011]-[0012], [0029], [0037]-[0039], [0045], [0051]-[0053], barrier member 12 supplies and contains liquid to space 11 between the projection system PS and the substrate W supported by a substrate table so that the patterned radiation beam is projected through the projection system PS and the liquid). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Der Schoot in view of Nagasaka (US PGPub 2007/0269294, Nagasaka hereinafter). 
Regarding claim 18, Van Der Schoot discloses a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate (Figs. 1, 5-10, paras. [0029], [0037]-[0039], [0045]-[0055], the lithographic apparatus exposes substrates supported by substrate tables WT1 and WT2 via projection system PS and liquid confined by barrier member 12), the table apparatus comprising:
a support structure configured to support an object (Figs. 5-10, paras. [0051]-[0053], substrate tables WT1 and WT2 support substrates); 
a shutter member having a top surface, wherein, in use, the top surface is substantially co-planar with a surface of the support structure (Figs. 5-10, paras. [0011]-[0012], [0052]-[0059], [0063]-[0064], [0067]-[0070], members 20 extend the top surfaces of the substrate tables WT1 and WT2); and
a fluid extraction system configured to extract liquid entering a gap between part of the table apparatus and part of another table, wherein the table apparatus is moveable relative to the another table or vice versa (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, and a drain 60 extends underneath a gap between two members 20 to extract liquid). Van Der Schoot does not appear to explicitly describe wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in a sidewall surface of the shutter member or the support structure, each extraction opening being an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels. 
Nagasaka discloses wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in a sidewall surface of the shutter member or the support structure (Figs. 6-7, paras. [0137]-[0142], recovery ports 300 are formed in plate member T in a sidewall of the plate), each extraction opening being an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels (Figs. 4, 6-7, paras. [0137]-[0142], the recovery ports 300 are openings of flow path 301 and connect to second space 32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in a sidewall surface of the shutter member or the support structure, each extraction opening being an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels as taught by Nagasaka in the table apparatus as taught by Van Der Schoot since including wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in a sidewall surface of the shutter member or the support structure, each extraction opening being an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels is commonly used to facilitate efficient liquid removal to prevent liquid from flowing to the underside of a substrate (Nagasaka, paras. [0005]-[0006]).
Regarding claim 19, Van Der Schoot as modified by Nagasaka discloses wherein the other table is a second support structure to support an object or a measurement table (Van Der Schoot, Figs. 5-10, paras. [0051]-[0053], substrate table WT1 and substrate table WT2 are movable relative to each other and support substrates). 
Regarding claim 20, Van Der Schoot as modified by Nagasaka discloses wherein the shutter member is a bridge between the support structure and the other table (Van Der Schoot, Figs. 5-10, paras. [0011]-[0012], [0055], [0059], [0070], members 20 are bridge members between substrate table WT1 and substrate table WT2). 
Regarding claim 21, Van Der Schoot as modified by Nagasaka discloses wherein the bridge is movable relative to the support structure (Van Der Schoot, Figs. 5-10, paras. [0011]-[0012], [0055], [0057], [0059], [0067]-[0070], members 20 are bridge members between substrate table WT1 and substrate table WT2 and are movable relative to their respective substrate table).
Regarding claim 22, Van Der Schoot as modified by Nagasaka discloses wherein the collector channel is common to all the extraction channels (Nagasaka, Figs. 4, 6-7, paras. [0137]-[0142], the recovery ports 300 are openings of flow path 301 and connect to second space 32).
Regarding claim 23, Van Der Schoot as modified by Nagasaka discloses wherein the collector channel is in the support structure or shutter member in which the extraction opening is formed (Nagasaka, Figs. 4, 6-7, paras. [0137]-[0142], the second space 32 is formed in the substrate stage PST). 
Regarding claim 24, Van Der Schoot as modified by Nagasaka does not appear to explicitly describe wherein a volume of the collector channel is substantially larger than a combined volume of the extraction channels. However, since Van Der Schoot as modified by Nagasaka discloses the general conditions of combined volume of the extraction channels and the volume of the collector channel (Nagasaka, Figs. 4, 6-7, paras. [0137]-[0142], second space 32 and flow paths 301), it would have been obvious to one of ordinary skill in the art at the time of the invention to have included optimizing the volume of the collector channel and the combined volume of the extraction channels in the table apparatus as taught by Van Der Schoot as modified by Nagasaka such that the volume of the collector channel is substantially larger than a combined volume of the extraction channels since including wherein a volume of the collector channel is substantially larger than a combined volume of the extraction channels would have only required routine skill in the art to have found the optimal volumes to effect swift liquid removal through the collector channel. 
Regarding claim 25, Van Der Schoot as modified by Nagasaka discloses further comprising a controller configured to control a flow rate out of the collector channel such that a pressure drop over each of the extraction channels is greater than a capillary pressure generated by fluid being present in an extraction channel (Figs. 6-7, para. [0139]-[0140], [0142], controller CONT activates second vacuum system 60 to produce a negative pressure in space 32 to produce negative pressure in flow paths 301 to remove liquid LQ having penetrated from gap A through recovery ports 300). 
Regarding claim 26, Van Der Schoot as modified by a first embodiment of Nagasaka does not appear to explicitly describe wherein the gap is open to a gas from under the plurality of extraction openings.  
A second embodiment of Nagasaka discloses wherein the gap is open to a gas from under the shutter member (Figs. 15-16, paras. [0159], [0161], gas supply 705, 805 is supplied below the gap and plate T). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the gap is open to a gas from under the shutter member as taught by the second embodiment of Nagasaka under the plurality of extraction openings in the shutter member in the table apparatus as taught by Van Der Schoot as modified by a first embodiment of Nagasaka since including wherein the gap is open to a gas from under the plurality of extraction openings is commonly used to prevent the flow of liquid from penetrating beneath a substrate to permit controlled recovery of liquid from the gap (Nagasaka, paras. [0005]-[0006], [0159], [0161]).
Regarding claim 27, although Van Der Schoot as modified by Nagasaka discloses the extraction openings arranged at predetermined intervals (Nagasaka, para. [0138], recovery ports 300 are arranged at predetermined intervals), Van Der Schoot as modified by Nagasaka does not appear to explicitly describe wherein the plurality of extraction openings are arranged spaced equidistantly apart. However, since Van Der Schoot as modified by Nagasaka describes the general conditions of the predetermined intervals between the extraction openings, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included optimizing the intervals between the plurality of extraction openings in the apparatus as taught by Van Der Schoot as modified by Nagasaka to have obtained the plurality of extraction openings are arranged spaced equidistantly since including wherein the plurality of extraction openings are arranged spaced equidistantly apart would have only required routine skill to have arranged the extraction openings in a design resulting in the symmetric recovery of liquid to improve efficient recovery during motion of the table in different directions.
Regarding claim 29, Van Der Schoot as modified by Nagasaka discloses an immersion lithographic apparatus (Van Der Schoot, Figs. 1 and 5) comprising:
the table apparatus of claim 18 (see claim 18 rejection above, Van Der Schoot, Figs. 1 and 5-10, paras. [0051]-[0053], substrate tables WT1 and WT2 support substrates); 
another table (Van Der Schoot, Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, a drain 60 extends underneath a gap between two members 20 to extract liquid); and 
a fluid handling structure configured to supply and confine liquid between a projection system configured to direct a patterned beam of radiation at a target portion of a substrate supported by the table apparatus, and an underlying surface, the underlying surface comprising a part of the table apparatus or the other table (Figs. 5-10, paras. [0011]-[0012], [0029], [0037]-[0039], [0045], [0051]-[0053], barrier member 12 supplies and contains liquid to space 11 between the projection system PS and the substrate W supported by a substrate table so that the patterned radiation beam is projected through the projection system PS and the liquid). 

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Der Schoot as modified by Nagasaka as applied to claim 18 above, and further in view of Nishii et al. (US PGPub 2007/0109521, Nishii hereinafter).
Regarding claim 28, Van Der Schoot as modified by Nagasaka does not appear to explicitly describe wherein the sidewall surface is at an oblique angle to the top surface. 
Nishii discloses wherein the sidewall surface is at an oblique angle to the top surface (Fig. 4, paras. [0054]-[0055], inclined surface 5 forms part of a sidewall and is oblique to the upper surface of a substrate stage PST). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the sidewall surface is an oblique angle to the top surface as taught by Nishii in the sidewall in the table apparatus as taught by Van Der Schoot as modified by Nagasaka since including the sidewall surface is at an oblique angle to the top surface is commonly used to provide efficient liquid recovery by driving liquid towards a recovery channel so that liquid flow underneath the surface of a substrate can be prevented (Nishii, paras. [0011]-[0013], [0064]). 


Claims 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Der Schoot as applied to claim 30 above, and further in view of Nagasaka et al. (US PGPub 2007/0269294, Nagasaka hereinafter). 
Regarding claim 31, Van Der Schoot does not appear to explicitly describe wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in the sidewall surface of the shutter member.
Nagasaka discloses wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in the sidewall surface of the shutter member (Figs. 6-7, paras. [0137]-[0142], recovery ports 300 are formed in plate member T in a sidewall of the plate). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in the sidewall surface of the shutter member as taught by Nagasaka in the table apparatus as taught by Van Der Schoot since including wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in the sidewall surface of the shutter member is commonly used to facilitate efficient liquid removal to prevent liquid from flowing to the underside of a substrate (Nagasaka, paras. [0005]-[0006]). 
Regarding claim 32, Van Der Schoot as modified by Nagasaka discloses wherein each extraction opening is an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels (Nagasaka, Figs. 4, 6-7, paras. [0137]-[0142], the recovery ports 300 are openings of flow path 301 and connect to second space 32). 
Regarding claim 33, Van Der Schoot as modified by a first embodiment of Nagasaka does not appear to explicitly describe wherein the gap is open to a gas from under the plurality of extraction openings.  
A second embodiment of Nagasaka discloses wherein the gap is open to a gas from under the shutter member (Figs. 15-16, paras. [0159], [0161], gas supply 705, 805 is supplied below the gap and plate T). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the gap is open to a gas from under the shutter member as taught by the second embodiment of Nagasaka under the plurality of extraction openings in the shutter member in the table apparatus as taught by Van Der Schoot as modified by a first embodiment of Nagasaka since including wherein the gap is open to a gas from under the plurality of extraction openings is commonly used to prevent the flow of liquid from penetrating beneath a substrate to permit controlled recovery of liquid from the gap (Nagasaka, paras. [0005]-[0006], [0159], [0161]).

Claims 35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Der Schoot in view of Nishii et al. (US PGPub 2007/0109521, Nishii hereinafter). 
Regarding claim 35, Van Der Schoot discloses a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate (Figs. 1, 5-10, paras. [0029], [0037]-[0039], [0045]-[0055], the lithographic apparatus exposes substrates supported by substrate tables WT1 and WT2 via projection system PS and liquid confined by barrier member 12), the table apparatus comprising:
a support structure configured to support an object (Figs. 5-10, paras. [0051]-[0053], substrate tables WT1 and WT2 support substrates), wherein the support table has an outer edge configured to form a gap between the support table and another table and the support table is moveable relative to the other table or vice versa (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other and support substrates. A gap 25 is present between the outer edges of tables WT1 and WT2); and
a fluid extraction system configured to extract liquid entering the gap, the fluid extraction system comprises at least one extraction opening in a sidewall surface of the support table (Figs. 5-10, paras. [0051]-[0053], [0070], a liquid removal device at the outer edge of the moveable members 20 of substrate tables WT1 and WT2 uses a low pressure source to suck liquid from the gap 25 between the two members 20). However, Van Der Schoot does not appear to explicitly describe wherein the sidewall surface is at an angle to a top surface of the support table. 
Nishii discloses wherein the sidewall surface is at an angle to the top surface of the support table (Fig. 4, paras. [0054]-[0055], inclined surface 5 forms part of a sidewall and is oblique to the upper surface of a substrate stage PST). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the sidewall surface is at an angle to the top surface of the support table as taught by Nishii in the sidewall in the table apparatus as taught by Van Der Schoot since including the sidewall surface is at an angle to the top surface of the support table is commonly used to provide efficient liquid recovery by driving liquid towards a recovery channel so that liquid flow underneath the surface of a substrate can be prevented (Nishii, paras. [0011]-[0013], [0064]). 
Regarding claim 37, Van Der Schoot as modified by Nishii discloses an immersion lithographic apparatus (Van Der Schoot, Figs. 1 and 5) comprising:
the table apparatus of claim 35 (see claim 35 rejection above, Van Der Schoot, Figs. 1 and 5-10, paras. [0051]-[0053], substrate tables WT1 and WT2 support substrates); 
another table (Van Der Schoot, Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, a drain 60 extends underneath a gap between two members 20 to extract liquid); and 
a fluid handling structure configured to supply and confine liquid between a projection system configured to direct a patterned beam of radiation at a target portion of a substrate supported by the table apparatus, and an underlying surface, the underlying surface comprising a part of the table apparatus or the other table (Figs. 5-10, paras. [0011]-[0012], [0029], [0037]-[0039], [0045], [0051]-[0053], barrier member 12 supplies and contains liquid to space 11 between the projection system PS and the substrate W supported by a substrate table so that the patterned radiation beam is projected through the projection system PS and the liquid). 


Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Der Schoot as modified by Nishii as applied to claim 35 above, and further in view of Nagasaka et al. (US PGPub 2007/0269294, Nagasaka hereinafter). 
Regarding claim 36, Van Der Schoot as modified by Nishii does not appear to explicitly describe wherein the at least one extraction opening comprises a plurality of extraction openings arranged in a linear pattern along the outer edge.
Nagasaka discloses wherein the at least one extraction opening comprises a plurality of extraction openings arranged in a linear pattern along an outer edge (Figs. 6-7, paras. [0137]-[0142], recovery ports 300 are formed in a circumferential direction of plate member T in a sidewall of the plate). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the at least one extraction opening comprises a plurality of extraction openings arranged in a linear pattern along an outer edge as taught by Nagasaka in the table apparatus as taught by Van Der Schoot as modified by Nishii since including wherein the at least one extraction opening comprises a plurality of extraction openings arranged in a linear pattern along the outer edge is commonly used to facilitate efficient liquid removal to prevent liquid from flowing to the underside of a substrate (Nagasaka, paras. [0005]-[0006]). 

Response to Arguments
Applicant’s arguments, see page 7, filed 9/7/2022, with respect to the objection to claim 35 have been fully considered and are persuasive in view of the amendment to the claim. The objection to claim 35 has been withdrawn. 
Applicant’s arguments, see page 7, filed 9/7/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 33 have been fully considered and are persuasive in view of the amendment to the claim. The 35 U.S.C. 112(b) rejection of claim 33 has been withdrawn. 
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 that Van Der Schoot does not teach or render obvious a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate, the table apparatus comprising, inter alia, a support structure configured to support an object; a shutter member separate from the support structure and connected to the support structure, the shutter member having a top surface configured to be, in use, substantially co-planar with a surface of the support structure and having a portion arranged to form an aperture between the shutter member and part of another table; and a fluid extraction system configured to extract liquid entering a gap between part of the support structure and the part of the other table, wherein the table apparatus is moveable relative to the other table or vice versa and wherein the fluid extraction system comprises at least one extraction opening in a sidewall surface of the shutter member, as recited in claim 30. Applicant specifically alleges Van Der Schoot does not teach or suggest a fluid extraction system that comprises at least one extraction opening in a sidewall surface of the shutter member. The Examiner respectfully disagrees. Van Der Schoot states “one method is to provide a liquid removal device at the outer most edge of one or both of the moveable members 20 in their use positions such as a low pressure source to suck any liquid which does find its way into the gap 25 away” in paragraph [0070]. Although Applicant alleges that “there is no description of the particular location of an extraction opening, let alone the particular claimed location - in a sidewall surface of the shutter member” (emphasis in the original), the disclosure states that the liquid removal device is at the outer most edge of moveable member 20. The claim language does not require a particular location of the extraction opening beyond location in the sidewall surface of the shutter member. Under the broadest reasonable interpretation of the claim limitation, the outermost edge of the movable member 20 is a sidewall surface of a shutter member. Thus, Van Der Schoot discloses a fluid extraction system configured to extract liquid entering a gap between part of the support structure and the part of the other table, wherein the table apparatus is moveable relative to the other table or vice versa and wherein the fluid extraction system comprises at least one extraction opening in a sidewall surface of the shutter member (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, and a liquid removal device at the outer edge of the moveable members 20 uses a low pressure source to suck liquid from the gap 25 between the two members 20). Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant argues on pages 11-13 that Van Der Schoot as modified by Nagasaka fails to suggest a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate, the table apparatus comprising: a support structure configured to support an object; a shutter member having a top surface, wherein, in use, the top surface is substantially co-planar with a surface of the support structure; and a fluid extraction system configured to extract liquid entering a gap between part of the table apparatus and part of another table, wherein the table apparatus is moveable relative to the another table or vice versa, wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in a sidewall surface of the shutter member or the support structure, each extraction opening being an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels, as recited in claim 18. Applicant specifically argues Van Der Schoot does not describe “a fluid extraction system that comprises a plurality of openings in or below the claimed gap and in a sidewall surface of the shutter member or the support structure, each extraction opening being an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels,” and Nagasaka does not describe “a gap between a table and another table, let alone the particular claimed fluid extraction system for such a particular gap.” The Examiner respectfully disagrees. In the rejection of claim 18, Van Der Schoot is relied upon as describing a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate (Figs. 1, 5-10, paras. [0029], [0037]-[0039], [0045]-[0055], the lithographic apparatus exposes substrates supported by substrate tables WT1 and WT2 via projection system PS and liquid confined by barrier member 12), the table apparatus comprising: a support structure configured to support an object (Figs. 5-10, paras. [0051]-[0053], substrate tables WT1 and WT2 support substrates); a shutter member having a top surface, wherein, in use, the top surface is substantially co-planar with a surface of the support structure (Figs. 5-10, paras. [0011]-[0012], [0052]-[0059], [0063]-[0064], [0067]-[0070], members 20 extend the top surfaces of the substrate tables WT1 and WT2); and a fluid extraction system configured to extract liquid entering a gap between part of the table apparatus and part of another table, wherein the table apparatus is moveable relative to the another table or vice versa (see Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, and a drain 60 extends underneath a gap between two members 20 to extract liquid). 
Although, as discussed above with respect to claim 30, Van Der Schoot states “one method is to provide a liquid removal device at the outer most edge of one or both of the moveable members 20 in their use positions such as a low pressure source to suck any liquid which does find its way into the gap 25 away” in paragraph [0070], Van Der Schoot does not appear to explicitly describe wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in a sidewall surface of the shutter member or the support structure, each extraction opening being an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels. Instead, Nagasaka discloses wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in a sidewall surface of the shutter member or the support structure (Figs. 6-7, paras. [0137]-[0142], recovery ports 300 are formed in plate member T in a sidewall of the plate), each extraction opening being an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels (Figs. 4, 6-7, paras. [0137]-[0142], the recovery ports 300 are openings of flow path 301 and connect to second space 32). Applicant argues that Nagasaka does not describe a gap between a table and another table, and does not describe the particular claimed fluid extraction system for such a gap. Van Der Schoot describes, and was relied upon as describing, the gap between part of the table apparatus and part of another table (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, and liquid is removed from a gap 25). Nagasaka further does describe a gap through which liquid flows and is removed (Figs. 6-7, paras. [0137]-[0142], recovery ports 300 are formed in plate member T in a sidewall of the plate, and recovery ports 300 recover liquid LQ that penetrates gap A). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in a sidewall surface of the shutter member or the support structure, each extraction opening being an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels as taught by Nagasaka in the table apparatus as taught by Van Der Schoot since including wherein the fluid extraction system comprises a plurality of extraction openings in or below the gap and in a sidewall surface of the shutter member or the support structure, each extraction opening being an aperture of an extraction channel and each extraction channel is connected to a collector channel, the collector channel being common to at least two extraction channels is commonly used to facilitate efficient liquid removal to prevent liquid from flowing to the underside of a substrate (Nagasaka, paras. [0005]-[0006]). Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant argues on pages 14-16 that Van Der Schoot as modified by Nishi does not render obvious a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate, the table apparatus comprising: a support table configured to support an object, wherein the support table has an outer edge configured to form a gap between the support table and another table and the support table is moveable relative to the other table or vice versa; and a fluid extraction system configured to extract liquid entering the gap, the fluid extraction system comprising at least one extraction opening in a sidewall surface of the support table, wherein the sidewall surface is at an angle to a top surface of the support table, as recited in claim 35. The Applicant specifically argues that Van Der Schoot does not describe a fluid extraction system comprising at least one extraction opening in a sidewall surface of the support table, wherein the sidewall surface is at an angle to a top surface of the support table and argues that Nishii does not describe “a gap between a table and another table, let alone the particular claimed fluid extraction system for such a particular gap.” The Examiner respectfully disagrees. Van Der Schoot discloses a table apparatus for an immersion lithographic tool configured to supply and confine liquid between the table apparatus and a projection system configured to direct a beam of radiation at a substrate (Figs. 1, 5-10, paras. [0029], [0037]-[0039], [0045]-[0055], the lithographic apparatus exposes substrates supported by substrate tables WT1 and WT2 via projection system PS and liquid confined by barrier member 12), the table apparatus comprising: a support structure configured to support an object (Figs. 5-10, paras. [0051]-[0053], substrate tables WT1 and WT2 support substrates), wherein the support table has an outer edge configured to form a gap between the support table and another table and the support table is moveable relative to the other table or vice versa (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other and support substrates. A gap 25 is present between the outer edges of tables WT1 and WT2); and a fluid extraction system configured to extract liquid entering the gap, the fluid extraction system comprises at least one extraction opening in a sidewall surface of the support table (Figs. 5-10, paras. [0051]-[0053], [0070], a liquid removal device at the outer edge of the moveable members 20 of substrate tables WT1 and WT2 uses a low pressure source to suck liquid from the gap 25 between the two members 20). Van Der Schoot states “one method is to provide a liquid removal device at the outer most edge of one or both of the moveable members 20 in their use positions such as a low pressure source to suck any liquid which does find its way into the gap 25 away” in paragraph [0070] and describes that the moveable members are attached to the substrate tables (Figs. 5-10, para. [0052]-[0055]). Under the broadest reasonable interpretation of the claim language, the outermost edge of the movable member 20 is a sidewall surface of the support table. However, although Van Der Schoot describes the movable members moved by an actuator (Fig. 6, paras. [0055]-[0057]), Van Der Schoot does not appear to explicitly describe wherein the sidewall surface is at an angle to a top surface of the support table. Instead, Nishii discloses wherein the sidewall surface is at an angle to the top surface of the support table (Fig. 4, paras. [0054]-[0055], inclined surface 5 forms part of a sidewall and is oblique to the upper surface of a substrate stage PST). Van Der Schoot describes, and was relied upon as describing, the gap between the support table and another support table (Figs. 5-10, paras. [0051]-[0053], [0070], substrate table WT1 and substrate table WT2 are movable relative to each other, and liquid is removed from a gap 25). Nishii further describes a gap through which liquid flows and is removed (Fig. 4, paras. [0054]-[0056], liquid flows into a space 39 and is removed through a passageway 62 having an opening at the included surface 5). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the sidewall surface is at an angle to the top surface of the support table as taught by Nishii in the sidewall in the table apparatus as taught by Van Der Schoot since including the sidewall surface is at an angle to the top surface of the support table is commonly used to provide efficient liquid recovery by driving liquid towards a recovery channel so that liquid flow underneath the surface of a substrate can be prevented (Nishii, paras. [0011]-[0013], [0064]). Applicant’s arguments have been fully considered, but they are not persuasive.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882